Case: 20-60764     Document: 00515975626         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 12, 2021
                                  No. 20-60764
                                                                    Lyle W. Cayce
                                                                         Clerk

   David Karcher,

                                                           Plaintiff—Appellant,

                                       versus

   Thomas W. Harker, Acting Secretary of the Navy;
   Department of the Navy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CV-266


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Having fully considered the parties’ briefing, the record on appeal,
   and oral argument, we conclude that the district court did not commit
   reversible error in granting summary judgment to the defendants in this case.
   AFFIRMED. See 5th Cir. R. 47.6.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.